

EXHIBIT 10.2


EXECUTION COPY
STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is made as of September 2, 2011,
by and among Rock Castle Holdings, LLC, an Ohio limited liability company (the
“Seller”) and Healthwarehouse.com, Inc., a Delaware corporation (the
“Purchaser”).


RECITALS


WHEREAS, the Seller is the record and beneficial owner of shares of common
stock, $0.001 par value per share (the “Common Stock”), of the Purchaser; and


WHEREAS, the Seller desires to sell that number of shares of Common Stock of the
Purchaser set forth next to its name on Schedule 1 hereto (collectively, the
“Shares”), and the Purchaser desires to purchase such number of Shares set forth
next to its name on Schedule 2 hereto, for the consideration set forth below and
subject to all of the terms, conditions, promises, representations and
warranties set forth herein.


AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.              Sale and the Shares.  Subject to the terms and conditions of
this Agreement, at the Closing (as hereinafter defined), the Seller hereby
agrees that it shall sell, assign, transfer, convey and deliver the Shares to
the Purchaser.
 
2.              Payment by the Purchasers.  Subject to the terms and conditions
of this Agreement, at the Closing, the Purchaser hereby agrees to purchase the
Shares from the Seller for the Purchase Price. At the Closing, the Purchaser
shall pay to the Seller cash in the total amount of the Purchase Price by wire
transfer in immediately available funds to such account as the Seller shall
designate in writing. The term “Purchase Price” shall mean an amount equal to
$2.90 per Share multiplied by the number of Shares being sold by the Seller and
the aggregate Purchase Price to be paid by the Purchaser to the Seller for the
Shares shall be $3,419,714.80.
 
3.              Closing.   The Closing of the sale to, and purchase by, the
Purchaser of the Shares (the “Closing”) shall occur at the offices of Kohnen &
Patton LLP, 201 East Fifth St., Suite 800, Cincinnati, OH 45202 on the date
hereof, or such later date as the Seller and the Purchaser may agree (the
“Closing Date”).


4.              Representations & Warranties of Seller.  The Seller hereby
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date, that


(a)         The Seller has all necessary power and authority under all
applicable provisions of applicable law to execute and deliver this Agreement
and to carry out the provisions hereof. All action on the Seller’s part required
for the lawful execution and delivery of this Agreement has been taken as of the
date hereof.

 
 

--------------------------------------------------------------------------------

 

(b)         This Agreement has been duly and validly executed and delivered by
the Seller, and constitutes the valid and binding agreement of the Seller,
enforceable against the Seller in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and/or (ii) as limited by general principles of equity that restrict the
availability of equitable remedies.


(c)         The execution, delivery and performance of this Agreement by the
Seller will not: (i) contravene any law, rule or regulation of any state or of
the United States, or any order, writ, judgment, injunction, decree,
determination or award, or cause the suspension or revocation of any
authorization, consent, approval or license, presently in effect that affects or
binds the Seller; or (ii) conflict with or result in a material breach of or
default under any indenture or loan or credit agreement or any other agreement
or instrument to which the Seller is a party or by which the Seller or its
properties may be affected or bound.


(d)         The number of Shares set forth next to the Seller’s name on Schedule
1 hereto are owned of record and beneficially by the Seller free and clear of
any and all restrictions on transfer (other than restrictions on transfer under
applicable state and federal laws), taxes, liens, encumbrances, options,
warrants, purchase rights, contracts, commitments, equities, claims, and
demands; and the Seller is not a party to any option, warrant, purchase right,
or other contract or commitment that could require the Seller to sell, transfer,
or otherwise dispose of its Shares (other than pursuant to this Agreement).


(e)         The Stock Power Separate from Certificate (defined below) and the
other instruments executed and delivered by the Seller to the Purchaser pursuant
to Section 7.1(d) will be valid and binding obligations of the Seller,
enforceable in accordance with their respective terms, and will effectively vest
in the Purchaser good, valid and marketable title to the Shares to be
transferred by the Seller to the Purchaser pursuant to and contemplated by this
Agreement, free and clear of all encumbrances whatsoever, other than those that
may be created by the  Purchaser.


(f)         The Seller has not relied upon any representation or other
information from the Purchaser (whether oral or written) with respect to the
Purchaser other than as set forth in this Agreement.


(g)         The Seller has adequate information concerning the business and
financial condition of the Purchaser to make an informed decision regarding the
sale of its Shares and has independently and without reliance upon the Purchaser
or its agents made its own analysis and decision to sell the Shares.


5.              Representations & Warranties or Purchaser. The Purchaser hereby
represents and warrants to the Seller as of the date hereof and as of the
Closing Date, that:

 
2

--------------------------------------------------------------------------------

 


(a)         The Purchaser has all necessary power and authority under all
applicable provisions of law to execute and deliver this Agreement and to carry
out the provisions hereof. All action on the Purchaser’s part required for the
lawful execution and delivery of this Agreement has been taken as of the date
hereof.


(b)         This Agreement has been duly and validly executed and delivered by
the Purchaser, and constitutes the valid and binding agreement of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights,
and/or (ii) as limited by general principles of equity that restrict the
availability of equitable remedies.


(c)         The execution, delivery and performance of this Agreement by the
Purchaser will not: (i) contravene any law, rule or regulation of any state or
of the United States, or any order, writ, judgment, injunction, decree,
determination or award, or cause the suspension or revocation of any
authorization, consent, approval or license, presently in effect that affects or
binds the Purchaser; or (ii) conflict with or result in a material breach of or
default under any indenture or loan or credit agreement or any other agreement
or instrument to which the Purchaser is a party or by which the Purchaser or its
properties may be affected or bound.


(d)         [RESERVED]


(e)         The Purchaser has adequate information concerning the business and
financial condition of the Purchaser to make an informed decision regarding the
purchase of Common Stock and independently and without reliance upon the Seller
or its agents has made its own analysis and decision to purchase the number of
Shares set forth next to its name on Schedule 2 hereto.


(f)         The Purchaser is sophisticated and experienced in evaluating the
merits and risks involving an investment in Common Stock. Purchaser has the
ability to bear the economic risks of its purchase of Common Stock and has
independently and without reliance upon the Seller or its agents made its own
analysis and decision to acquire the Shares set forth next to its name on
Schedule 2 hereto.


(g)         The Purchaser’s address set forth on the signature page hereto
represents the Purchaser’s true and correct state of domicile upon which the
Seller may rely for the purpose of complying with any applicable state
securities laws.


6.              Additional Acknowledgements & Covenants by the Seller. The
Seller further acknowledges and agrees that the Purchaser may now possess
nonpublic information concerning the Purchaser not known to the Seller,
including, without limitation, information which the Purchaser may have received
on a confidential basis or information received from other sources (the
“Confidential Information”). Such Confidential Information may include certain
forecasts and projections and information relating to the transactions the
Purchaser may be conducting. The Confidential Information may or may not be
material, may or may not have been publicly disclosed by or on behalf of the
Purchaser, and may or may not be available to the Seller from sources other than
the Purchaser. The Seller acknowledges that such information may be material to
the Seller’s decision to sell the Shares, and that if such information was made
known to the Seller, it could cause the Seller to not proceed with, or delay the
timing of, the sale of its Shares, or could cause the Seller to change the terms
and conditions, including the Purchase Price, of the sale of its Shares. The
Seller, on behalf of itself and its directors, officers, trustees, shareholders,
employees, beneficiaries, attorneys, agents, representatives, partners, limited
partners, investors, affiliates, heirs, successors and assigns, to the maximum
extent permitted by applicable law, hereby:

 
3

--------------------------------------------------------------------------------

 


(i)            agrees that neither the Purchaser nor any of its affiliates nor
any of Purchaser’s or its affiliates’ respective current or former directors,
officers, managers, members, partners (general or limited), employees,
beneficiaries, attorneys, agents or representatives (collectively, the
“Purchaser Released Parties”) shall have any liability to the Seller or its
current or former directors, officers, trustees, employees, beneficiaries,
attorneys, agents, representatives, partners, limited partners, investors,
heirs, shareholders, with respect to, based upon, arising from, resulting from,
or relating to directly or indirectly the existence, substance, possession,
disclosure, or nondisclosure of any Confidential Information whatsoever, whether
arising directly or indirectly, primarily or secondarily, by contract or
operation of law or otherwise, including, without limitation, as a matter of
contribution, indemnification, set-off, rescission, or reimbursement;


(ii)            waives, to the maximum extent permitted by law, any right, claim
or cause of action at law or in equity with respect to, arising from, based
upon, resulting from or relating to directly or indirectly the existence,
substance, possession, disclosure or nondisclosure of any Confidential
Information, including, without limitation, pursuant to Sections 10(b) and 20A
of the Securities Exchange Act of 1934 as amended (the “Exchange Act”), or the
rules and regulations promulgated by the Securities and Exchange Commission
under the Exchange Act, or of any state statute or regulation, and relinquishes
all rights and remedies accorded by applicable law to a purchaser of securities
with respect to the Shares to the maximum extent permitted by law, as well as
all rights to participate in any claim, action or remedy others may now or
hereafter have with respect to the foregoing; and


(iii)            forever releases and discharges the Purchaser Released Parties
of and from any and all suits, demands, obligations, liabilities, claims and
causes of action, contingent or otherwise, of every kind and nature, at law and
in equity, whether asserted, unasserted, absolute, contingent, known or unknown,
which the Seller or its directors, officers, trustees, shareholders, employees,
beneficiaries, attorneys, agents, representatives, partners, members, limited
partners, investors, affiliates, heirs, successors and/or assigns may have
against the Purchaser Released Parties, or any of them, to the extent arising
from, relating to, based upon, resulting from, relating to directly or
indirectly, or in connection with the existence, substance, possession,
disclosure or nondisclosure of any Confidential Information.


 (iv)            waives any and all protections afforded by any state or federal
statute or regulation that would, if enforced, have the effect of limiting the
enforceability or effectiveness of the foregoing releases or other foregoing
provisions of this Agreement.

 
4

--------------------------------------------------------------------------------

 

 6A           Additional Acknowledgements by the Purchaser.


The Purchaser acknowledges and agrees that (i) the Purchaser granted the Seller
a Non-Qualified Stock Option (the “Option”) under the terms of the Purchaser’s
2009 Incentive Compensation on May 20, 2009 to purchase 250,000 shares of Common
Stock at a purchase price of $2.00 per share (post-reverse stock split), and
(ii) as of the Closing Date, the Option remains in full force and
effect.  Nothing in this Agreement shall be deemed to modify or amend the terms
of the Option.


7.              Conditions to Purchase and Sale of the Shares.


7.1      Conditions to Obligations of Purchaser. The obligations of the
Purchaser to purchase the Shares are subject to the fulfillment or waiver of
each of the following conditions on or before the Closing Date:


(a)         Representations and Warranties. The representations and warranties
of the Seller contained in Section 4 shall be true and correct in all respects
on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.
(b)         Performance. The Seller shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Seller on or before
the Closing Date.


(c)         Stock Certificates and Transfer Powers. The Seller shall deliver to
the Purchasers at the Closing stock certificates representing the Shares along
with a duly executed stock power separate from certificate (the “Stock Power
Separate from Certificate”) in the form attached hereto as Exhibit A evidencing
the transfer of the Shares, dated as of the Closing Date, as shall be effective
to vest in the Purchaser good and marketable title to the Shares.  The signature
of the Seller on the Stock Power Separate from Certificate must be Medallion
Guaranteed.


(d)         [Reserved]


(e)         [Reserved]


(f)         No Suspension of Trading in Common Stock. Trading in the Common
Stock shall not have been suspended (or threatened to be suspended) by the
Securities and Exchange Commission or the principal market on which the Common
Stock is listed or quoted for trading (the “Trading Market”), at any time since
the date of execution of this Agreement, and the Common Stock shall have been at
all times since such date listed for trading on the Trading Market.


7.2           Conditions to Obligations of Seller. The obligations of the Seller
to sell the Shares is subject to the fulfillment or waiver of each of the
following conditions on or before the Closing Date:

 
5

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 5 shall be true and correct in all
respects on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.


(b)           Performance. The Purchaser shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Purchaser on
or before the Closing Date.


(c)           Payment of the Purchase Price. The Purchaser shall have delivered
the consideration specified in Section 2.


(d)           Payment of Accounts Receivable. The Purchaser shall have paid
Masters Health Care LLC (“MHC”) the sum of $62,565.96, and Masters
Pharmaceutical, Inc. (“MP”) the sum of $404,268.73 (the “Accounts Receivable”)
contemporaneously with the Closing. In addition, the Purchaser shall transfer
the sum of $77,338.79 (the "Return Escrow") to the trust account of its
attorney, Kohnen & Patton, LLP, contemporaneously with the Closing.  The Return
Escrow shall be held in trust by Kohnen & Patton, LLP until such time as MHC and
MP shall have determined the value of certain products being returned to MHC and
MP by the Purchaser.  Once the value of the returned products is determined,
Kohnen & Patton, LLP shall disburse the Return Escrow to the parties as directed
by MHC and MP.  MHC and MP are affiliates of the Seller and the Accounts
Receivable and Return Escrow (once disbursed) represent all net amounts owed by
the Purchaser to MHC and MP as of the Closing Date for pharmaceuticals and
healthcare supplies, and all net amounts owed by MHC and MP to the
Purchaser.  At the closing, the Purchaser shall pay the Accounts Receivable and
the Return Escrow in cash by wire transfer of immediately available funds to
such accounts as the Seller shall designate in writing.


8.             Miscellaneous.


(a)           Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to principles of conflicts of law.


(b)           Entire Agreement; Enforcement of Rights; Amendment. This
Agreement, together with any appendices hereto, sets forth the entire agreement
and understanding of the parties relating to the subject matter herein and
merges all prior discussions between them. No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing signed by the parties to this Agreement. The failure
by a party to enforce any rights under this Agreement shall not be construed as
a waiver of any rights of such party. No amendment or waiver of this Agreement
will be effective with respect to any party unless made in writing and signed by
the parties hereto.

 
6

--------------------------------------------------------------------------------

 

(c)           Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties, and no ambiguity shall be construed in favor of or
against any one of the parties.


(d)           Counterparts; Originals. This Agreement may be executed in one or
more counterparts and by PDF or facsimile, each of which shall be deemed an
original and all of which together shall constitute one instrument.


(e)           Consultation with Advisors. The Seller and the Purchaser
acknowledge and agree that they each had a full and complete opportunity to
consult legal, tax and business advisors and has in fact consulted such advisors
with respect to this Agreement and any matters hereunder to the extent it has
deemed appropriate.


(f)           Publicity. Neither the Purchaser nor the Seller shall issue or
cause the publication of any press release or other public announcement with
respect to this Agreement and the transactions contemplated hereby without the
express prior written consent of the other party, such consent not to be
unreasonably withheld. Notwithstanding the foregoing, the parties acknowledge
that the other parties may make any press release or similar announcement
reasonably required so as to allow such party or any of its affiliates to comply
with the disclosure requirements of any applicable securities laws.


(g)           Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.


(h)           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power or remedy of such non-breaching or non-defaulting party nor shall it be
construed to be a waiver of any such breach or default, nor an acquiescence
therein, nor a waiver of or acquiescence in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. Any waiver, permission, consent or approval of any kind or character
on the part of any party of any breach or default under this Agreement, or any
waiver on the part of any party of any provisions or conditions of this
Agreement, must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.


(i)           Notices.          Unless otherwise provided, any notice required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and received: (i) on the date of personal service thereof;
(ii) on the third business day after mailing, if the notice is mailed by
registered or certified mail; (iii) one business day after being sent by
professional or overnight courier or messenger service guaranteeing overnight
delivery, with receipt confirmed by the courier; or (iv) on the date of
transmission if sent by facsimile or by such other means of electronic
transmission resulting in written copies, with receipt confirmed. Any such
notice shall be delivered or addressed to the parties at the addresses set forth
on the signature pages hereto or at the most recent address specified by the
addressee through written notice under this Section 8(i). Failure to conform to
the requirements that mailings be done by one of the above-specified methods
shall not defeat the effectiveness of notice actually received by the addressee.

 
7

--------------------------------------------------------------------------------

 

(j)           Severability.          If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.


(k)           Specific Performance.          The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled to seek specific performance of the
terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity.


(l)           Successors and Assigns.          The terms of this Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided, however, this Agreement will be
assignable by Purchaser only with the prior written consent of Seller.


(m)           Survival.          Each of the representations and warranties,
covenants and agreements, set forth in this Agreement shall survive the Closing
under this Agreement.


(n)           Dispute Resolution.          Any dispute, controversy or claim
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be resolved
exclusively through binding arbitration by a single arbitrator. The arbitration
shall be administered by JAMS pursuant to its Comprehensive Arbitration Rules &
Procedures in effect at the time the demand for arbitration is made. The
arbitration called for herein shall be held at the Washington D.C. office of
JAMS or, if such proceeding cannot be lawfully held in such location, as near
thereto as applicable law permits. Notwithstanding the foregoing, nothing herein
shall prevent a party from seeking a preliminary injunction or other form of
provisional relief with respect to any dispute, controversy or claim arising out
of or relating to the Agreement or the breach, termination, enforcement,
interpretation or validity thereof.


(o)           Word Usage.          Unless the context of this Agreement clearly
requires otherwise, (a) the masculine, feminine, and neuter genders shall each
be deemed to include the others; (b) “shall,” “will,” “must,” or “agrees” are
mandatory, and “may” is permissive; (c) “or” is not exclusive; and
(d) “includes” and “including” are not limiting.

 
8

--------------------------------------------------------------------------------

 

(p)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby, including, with respect to Seller, execution,
acknowledgement and delivery of all further assignments, transfers and any other
such instruments of conveyance, upon the reasonable request of the Purchaser, to
confirm the sale of the Shares hereunder.


(q)           Transaction Expenses.  The parties shall be responsible for their
own fees and expenses related to the transactions contemplated by this
Agreement.
 
[remainder of page intentionally left blank; signature pages follow]

 
9

--------------------------------------------------------------------------------

 

EXHIBIT 10.2


            IN WITNESS WHEREOF, the parties hereto have executed this Stock
Purchase Agreement as of the date first set forth above.



 
  
“PURCHASER”:
           
  
HEALTHWAREHOUSE.COM, INC.
           
  
/s/ Lalit Dhadphale   
     
  
By:       Lalit Dhadphale
             President & CEO
         
Purchaser Address for
Notices:
  
7107 Industrial Road
Florence, KY 42042
Tel:  1-866-885-0508
Fax:  1-866-821-3784
   

 
Purchaser Signature Page to SPA

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the date first written above.



 
  
“SELLER”:
  
         
  
ROCK CASTLE HOLDINGS LLC
  
           
  
By:
  
 /s/ Dennis Smith   
  
   
  
Name:
  
           Dennis Smith
  
   
  
Title:
  
            Sole Member
  
 



Seller Address for
Notices:
  
 
  
 
  
   
  
 
  
 
  
   
  
 
  
 
  
   
  
 
  
 
  
 

 
Purchaser Signature Page to SPA

 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
SELLER AND SHARES TO BE SOLD


Name of Seller
 
Share Certificate
Number/s
 
Number of Shares
to be Sold
   
Purchase Price
 
Rock Castle Holdings LLC
 
 
    1,179,212     $ 3,419,714.80                        
Total:
        1,179,212     $ 3,419,714.80  


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
 
PURCHASERS AND SHARES TO BE PURCHASED


Name of Purchaser
 
Number of Shares
to be Purchased
   
Purchase Price
 
HealthWarehouse.com, Inc.
    1,179,212     $ 3,419,714.80                    
Total:
    1,179,212     $ 3,419,714.80  

 
 
 

--------------------------------------------------------------------------------

 